DETAILED ACTION
The following is a first action on the merits of application serial no. 17/673356 filed 2/16/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 2/16/22 has been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanatsuka et al 20190212138. As to claim 1, Hanatsuka discloses control system that determines a road surface condition based on travelling data collected during propulsion of a vehicle (abstract), comprising: a controller (30, 40, 130, 140) that determines the road surface condition on which the vehicle travels; and a learned model ([0110], [0270]) that has been built in advance based on the travelling data, wherein the learned model is configured to estimate the road surface condition (via 35, 42, 135, 142 to estimate likelihoods or possibilities of which surfaces the road could be) based on the travelling data (via 11-14, 111-114) collected during propulsion of the vehicle, and the controller is configured to determine the road surface condition based on the road surface condition estimated by the learned model (via 36, 43, 136, 143).

As to claim 2, wherein the learned model was built by a supervised learning using, as training data, the travelling data which has been collected during test driving and data corresponding to the road surface condition on which the test driving was conducted ([0155], [0313]).

As to claim 3, wherein the learned model is stored in the controller (34, 41, 134, 141).

As to claim 5, wherein the travelling data includes at least one of a lateral acceleration of the vehicle, a longitudinal acceleration of the vehicle (longitudinal acceleration described in [0052], via 11 and [0211], via 111), a rotational speed of a wheel of the vehicle, and an angular acceleration of the wheel of the vehicle.

As to claim 6, wherein the travelling data includes operational data relating to an operating amount of an operating device of the vehicle (i.e. braking, accelerator, gear position, [0213]).

As to claim 7, wherein the operational data includes at least one of an operating amount of an accelerator pedal and an estimated longitudinal acceleration of the vehicle ([0211]-[0214]).


Claim(s) 1-3 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2018003366 (using Hanatsuka et al 20200380185 as translation, also considered a 102(a)(1) art). As to claim 1, WO (and Hanatsuka ‘185) discloses control system that determines a road surface condition based on travelling data collected during propulsion of a vehicle (abstract), comprising: a controller (10, 20) that determines the road surface condition on which the vehicle travels; and a learned model ([0043]) that has been built in advance based on the travelling data, wherein the learned model is configured to estimate the road surface condition (via 18, 22 to estimate likelihoods or possibilities of which surfaces the road could be) based on the travelling data (via 11-16) collected during propulsion of the vehicle, and the controller is configured to determine the road surface condition based on the road surface condition estimated by the learned model (via 19, 23).

As to claim 2, wherein the learned model was built by a supervised learning using, as training data, the travelling data which has been collected during test driving and data corresponding to the road surface condition on which the test driving was conducted ([0086]).

As to claim 3, wherein the learned model is stored in the controller (17, 21).

As to claim 5, wherein the travelling data includes at least one of a lateral acceleration of the vehicle, a longitudinal acceleration of the vehicle (longitudinal acceleration described in [0026], [0029], via 11), a rotational speed of a wheel of the vehicle, and an angular acceleration of the wheel of the vehicle.

As to claim 6, wherein the travelling data includes operational data relating to an operating amount of an operating device of the vehicle (i.e. braking, accelerator, gear position, [0028]).

As to claim 7, wherein the operational data includes at least one of an operating amount of an accelerator pedal and an estimated longitudinal acceleration of the vehicle ([0026]-[0029]).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanatsuka et al ‘138, WO (and Hanatsuka et al ‘185) in view of Laruelo et al 20220234590.  Hanatsuka ‘138, WO (and Hanatsuka et al ‘185) discloses wherein the controller comprises a transmitter (via 11 to 14 in Hanatsuka et al ‘138 and via 11 to 16 in Hanatsuka et al ‘185) that transmits the travelling data to a device (35 in Hanatsuka ‘138 and 18 in Hanatsuka ‘185), and a receiver (34 in Hanatsuka ‘138 and 17 in Hanatsuka ‘185) that receives the road surface condition estimated by the learned model stored in the device, and the controller (via 36, 43 in Hanatsuka ‘138 and via 19, 23 in Hanatsuka ‘185) is further configured to determine the road surface condition based on the estimated road surface condition transmitted to the receiver from the device. However, Hanatsuka ‘138 and WO (Hanatsuka ‘185) doesn’t disclose the device being an external device as recited.
Laruelo discloses a control system that determines a road surface condition based on traveling data collected during propulsion of a vehicle (abstract) and shows that it is well known in the art to transmit traveling data to an external device (via 105, 106) and use the external device for storing and determining the road surface conditions.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the control systems in Hanatsuka ‘138 and WO (Hanatsuka ‘185) with an external device in view of Laruelo to ensure that the estimation of road surface is accurately learned which ensures accurate determination of the surface which reduces error in the likelihoods and possibilities of the surface determination.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanatsuka et al ‘138, WO (and Hanatsuka et al ‘185) in view of WO 2015014619. As to claims 8 and 9, Hanatsuka ‘138, WO (and Hanatsuka et al ‘185) discloses that gear position can be used as operational data in the control system for determining road surface ([0213] in Hanatsuka ‘138 and [0028] in Hanatsuka ‘185), however, Hanatsuka and WO doesn’t describe a mode changer as recited in claim 8.
WO ‘619 discloses a control system and shows that it is well known in the art to provide a mode changer that shift a shifting mode between: a low mode in which a speed ratio between a prime mover and drive wheels is relatively large; and a high mode in which the speed ratio is smaller than the speed ratio in the low mode (abstract).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the control systems in Hanatsuka ‘138 and WO (Hanatsuka ‘185) with a mode changer in view of WO to ensure that a mode change can thus be carried out that is suitable for the operating conditions of the vehicle, i.e. road surface conditions.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanatsuka et al ‘138, WO (and Hanatsuka et al ‘185) in view of Tokumitsu 20200114922 and EP 2871629.  Hanatsuka ‘138, WO (and Hanatsuka et al ‘185) discloses road surface conditions that can encompass the conditions explicitly recited in claim 12, however at least the muddy, sandy and rocky conditions are not explicitly described.
Tokumitsu discloses a control system and shows that it is well known in the art to determine road surface conditions explicitly encompassing a muddy, sandy, paved and rocky conditions ([0011]-[0012]).
EP discloses a control system and shows that it is well known in the art to determine road surface conditions explicitly encompassing a muddy, sandy, paved and rocky conditions ([0043]-[0044]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the control systems in Hanatsuka ‘138 and WO (Hanatsuka ‘185) with road surface determinations encompassing the recited conditions in view of Tokimitsu and EP to ensure appropriate operation of vehicle based on multiple road conditions to increase operating efficiency of vehicle.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record doesn’t disclose or render obvious a motivation to provide for:
-(as to claim 10 in combination with claims 1, 6, 7 and 8)…….. wherein the learned model includes a plurality of learned models built based on the travelling data collected in the low mode and based on the travelling data collected in the high mode.
-(as to claim 11 in combination with claims 1, 6, 7 and 8)…….. wherein the learned model is configured to determine the road surface condition based on the operational data and the travelling data collected within a predetermined period of time during propulsion of the vehicle, and the predetermined period of time in the low mode is set longer than the predetermined period of time in the high mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Roy Chowdhury et al 20190376811 (Figures 2-4) shows that it is well known in the art to use a learned model built in advance based on traveling data to estimate road surface conditions during propulsion of a vehicle.
-Park et al 20220063630 (Figures 1-4) shows that it is well known in the art to use a learned model built in advance based on traveling data to estimate road surface conditions during propulsion of a vehicle.
-KR 102173797 (abstract) shows that it is well known in the art to use a learned model built in advance based on traveling data to estimate road surface conditions during propulsion of a vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Mon-Fri: 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        December 3, 2022